


Exhibit 10.14

 

Confidentiality Agreement

 

This Confidentiality Agreement (the “Agreement”), effective as of February 26,
2013 (the “Effective Date”), is by and between Kips Bay Medical, Inc. (the
“Company”) and Nasser J. Kazeminy, Nader Kazeminy and Rhonda Donahoe.

 

WHEREAS, Nasser J. Kazeminy controls Kips Bay Investments, LLC which owns
approximately 25.4% of the Company’s common stock as of the date of this
Agreement;

 

WHEREAS, at the request of Nasser J. Kazeminy, the Board of Directors of the
Company has agreed to engage Nader Kazeminy, the son of Nasser J. Kazeminy, and
Rhonda Donahoe, Chief Financial Officer of NJK Holding Corporation, as advisors
to the Board of Directors of the Company;

 

WHEREAS, The Company wishes to protect and preserve the confidentiality of any
non-public, confidential material of the Company that is disclosed by the
Company to Nader Kazeminy, Rhonda Donahoe or Nasser J. Kazeminy or their
Representatives;

 

NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1.                                      For purposes of this Agreement, the
following terms have the following meanings:

 

(a)                                 “Confidential Material” means all
information, data, documents, agreements, files and other materials, whether
disclosed orally or disclosed or stored in written, electronic or other form or
media, which is obtained from or disclosed by the Company or its officers or
directors on or after the date hereof regarding the Company, including, without
limitation, all analyses, compilations, reports, forecasts, studies, samples and
other documents prepared by or for the Recipient which contain or otherwise
reflect or are generated from such information, data, documents, agreements,
files or other materials.

 

(b)                                 “Recipient” means each of Nader Kazeminy,
Rhonda Donahoe and Nasser J. Kazeminy and any of their Representatives.

 

(c)                                  “Representatives” means any affiliate of
the Recipients or any of Recipients’ employees, agents and consultants
(including attorneys, financial advisors and accountants).

 

Other terms not specifically defined in this Section 1 shall have the meanings
given them elsewhere in this Agreement.

 

2.                                      Each Recipient shall keep the
Confidential Material strictly confidential. Each Recipient shall not disclose
or permit his or her Representatives to disclose any Confidential Material
except if required by law, regulation or legal or regulatory process, but only
in accordance with

 

--------------------------------------------------------------------------------


 

Section 4; provided, that each Recipient shall require each such Representative
to be bound by the terms of this Agreement to the same extent as if they were
parties hereto and each Recipient shall be responsible for any breach of this
Agreement by any of his or her Representatives.  Each Recipient shall not trade
in the securities of the Company on the basis of any Confidential Material.

 

3.                                      Each Recipient understands and agrees
that neither the Company nor any of its officers or directors: (a) have made or
make any representation or warranty hereunder, expressed or implied, as to the
accuracy or completeness of the Confidential Material or (b) shall have any
liability hereunder to the Recipient or his Representatives relating to or
resulting from the use of the Confidential Material or any errors therein or
omissions therefrom.

 

4.                                      If a Recipient or any of his or her
Representatives is required, in the written opinion of the Recipient’s counsel,
to disclose any Confidential Material, by law, regulation or legal or regulatory
process, the Recipient shall (a) take all reasonable steps to preserve the
privileged nature and confidentiality of the Confidential Material, including
requesting that the Confidential Material not be disclosed to non-parties or the
public; (b) give the Company prompt prior written notice of such request or
requirement so that the Company may seek, at its sole cost and expense, an
appropriate protective order or other remedy; and (c) cooperate with the
Company, at the Company’s sole cost and expense, to obtain such protective
order. In the event that such protective order or other remedy is not obtained,
the Recipient (or such other persons to whom such request is directed) will
furnish only that portion of the Confidential Material which, on the advice of
the Recipient’s counsel, is legally required to be disclosed and, upon the
Company’s request, use its best efforts to obtain assurances that confidential
treatment will be accorded to such information.

 

5.                                      Unless approved in advance in writing by
the Board of Directors of the Company, each Recipient agrees that neither the
Recipient nor any of his or her Representatives acting on behalf of or in
concert with the Recipient (or any of its Representatives) will, so long as
Nader Kazeminy or Rhonda Donahoe or any other Representative of Nasser J.
Kazeminy serves as an advisor to the Board of Directors of the Company, directly
or indirectly:

 

(a)                                 take any actions or make any public or
private communications that are intended to (i) solicit proxies for the election
of any nominee for director that has not been approved by the Company’s Board of
Directors, (ii) effect a merger, tender offer, business combination or similar
transaction involving a change of control of the Company, (iii) effect any
restructuring, recapitalization or liquidation of the Company, (iv) acquire any
assets of the Company, or (v) seek control of the Company’s Board of Directors
or management;

 

(b)                                 instigate, encourage or assist any third
party (including forming a “group” with any such third party) to do, or enter
into any discussions or agreements with any third party with respect to, any of
the actions set forth in clause (a) above; or

 

(c)                                  take any action which would reasonably be
expected to require the Company or any of its affiliates to make a public
announcement regarding any of the actions set forth in clause (a) above.

 

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing provisions of this Section 5, the restrictions set
forth in this Section 5 shall terminate and be of no further force and effect if
the Company enters into a definitive agreement with respect to, or publicly
announces that it plans to enter into, a transaction involving all or a
controlling portion of the Company’s equity securities or all or substantially
all of the Company’s assets (whether by merger, consolidation, business
combination, tender or exchange offer, recapitalization, restructuring, sale,
equity issuance or otherwise).

 

6.                                      Each Recipient agrees that neither he or
she nor any of his or her Representatives acting on behalf of or in concert with
the Recipient (or any of its Representatives) will, so long as Nader Kazeminy or
Rhonda Donahoe or any other Representative of Nasser J. Kazeminy serves as an
advisor to the Board of Directors of the Company, directly or indirectly engage
in any transactions in Company securities unless such transactions:

 

(a)                                 have been pre-cleared by the Chief Executive
Officer of the Company after at least two days prior written notice;

 

(b)                                 take place during the window period
following the end of each quarter when the Company’s officers and directors are
permitted to trade in the Company’s securities (beginning 24 hours (not
including weekends and other non-business days) after the public release of
financial results for such quarter and ending on the last business day of the
second month following the end of such quarter);

 

(c)                                  are made at a time when the Recipient
possesses no material non-public information about the Company;

 

(d)                                 do not result in short swing trading
liability under Section 16(b) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”); and

 

(e)                                  if a sale, comply with Rule 144 under the
Securities Act of 1933, as amended.

 

7.                                      The parties agree that money damages
would not be a sufficient remedy for any breach of this Agreement by the
Recipient and that in addition to all other remedies it may be entitled to, the
Company shall be entitled to seek specific performance and injunctive or other
equitable relief as a remedy for any such breach.

 

8.                                      To the extent that any Confidential
Material includes materials subject to the attorney-client privilege, the
Company is not waiving, and shall not be deemed to have waived or diminished,
its attorney work-product protections, attorney-client privileges or similar
protections and privileges as a result of disclosing any Confidential Material
(including Confidential Material related to pending or threatened litigation) to
the Recipient or any of its Representatives.

 

9.                                      This Agreement shall continue so long as
Nader Kazeminy or Rhonda Donahoe or any other Representative of Nasser J.
Kazeminy serves as an advisor to the Board of Directors of the Company.

 

--------------------------------------------------------------------------------


 

10.                               This Agreement shall be governed by the laws
of the State of Minnesota.

 

11.                               This Agreement sets forth the entire agreement
regarding the Confidential Material, and supersedes all prior negotiations,
understandings and agreements. No provision of this Agreement may be modified,
waived or changed except by a writing signed by the parties hereto.

 

12.                               If any provision of this Agreement, or the
application thereof to any Person, place or circumstance, shall be held by a
court of competent jurisdiction to be invalid, unenforceable or void, the
remainder of this Agreement and such provision as applied to other Persons,
places or circumstances shall remain in full force and effect.

 

13.                               Neither this Agreement nor any of the rights
or obligations hereunder may be assigned by any party without the prior written
consent of the non-assigning party.  Any purported assignment without such
consent shall be void and unenforceable.  Any purchaser of the Company or all or
substantially all of the assets of the Company shall be entitled to the benefits
of this Agreement, whether or not this Agreement is assigned to such purchaser.

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement to be effective as
of the date first above written.

 

 

/s/ Nasser J. Kazeminy

 

 

 

/s/ Nader Kazeminy

 

 

 

/s/ Rhonda Donahoe

 

 

 

 

 

KIPS BAY MEDICAL, INC.

 

 

 

By:

/s/ Manny Villafaña

 

 

 

 

Name:

Manny Villafaña

 

 

 

 

Title:

Chairman and Chief Executive Officer

 

--------------------------------------------------------------------------------
